

Publisher Services Agreement


This Publisher Services Agreement ("Agreement") is made as of the 17th day of
August, 2009 ("Effective Date") between InvestingChannel, Inc.
(“InvestingChannel”), a Delaware corporation, and the Client named below
(“Client”).  Capitalized terms not otherwise defined on this Order Form shall
have the same meaning ascribed to such terms in the Terms and Conditions
attached hereto and incorporated herein.


WHEREAS, InvestingChannel agrees to provide services (the “Services”) which
include the validation of certain registration data (“Registrant Data”) provided
to web publisher clients, including Client, by a person visiting, registering or
revisiting its website for any reason (“Registrant”), the storage of Registrant
Data validated by InvestingChannel, the software development of customized offer
placements and offer pages, the sales and presentation of various advertising
offers by various advertisers to Registrants via an offer placement or offer
page, and the transfer of Registrant Data to one or more advertisers upon the
selection of or opt-in to such offer(s) by a Registrant;


WHEREAS, Client desires to use the Services and InvestingChannel desires to
provide the Services in accordance with the terms and conditions contained
herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, THE PARTIES AGREE TO THE TERMS SET FORTH BELOW
AND THE TERMS AND CONDITIONS ATTACHED HERETO:


ORDER FORM


Client Name:
Media Sentiment, Inc.
   
Representative:
Marian Munz
Telephone:
(415) 205-1695
Address:
825 Van Ness Ave, 4th Fl.
Fax:
(415) 358 9853
 
San Francisco, CA 94102
Email Address:
munz@mediasentiment.com
InvestingChannel, Inc.
Representative:
Nikesh Desai
Telephone:
646-290-8454
Address:
52 E. 13th St., Suite 5D
Fax:
646-290-8452
 
New York, New York 10003
Email Address:
nikesh@investingchannel.com
Live Date:
     
Term:
12 Months
Implementation Type:
TBD
Initial Number of Offer Placements or Offer Pages:
TBD
Offer Page Placements:
1-Definitively in all Client Registration Paths; 2-Potentially within a to be
developed Branded Marketplace accessible from site and
newsletters;  3-Potentially accessible from database promotions and newsletters
to existing registrants
Net Offer Revenue % Per Offer Page:
50%
Development Fee:
$0.00 – WAIVED
Client Website(s): www.mediasentiment.com
Payment Terms:  All Client Revenue Share payments shall be made by
InvestingChannel on or before the 45 days following the last day of the calendar
month in which InvestingChannel receives payment from the applicable advertiser
and when payment totals at least $200.00.
Other Terms: InvestingChannel will be exclusive advertising representative for
all new Client co-registration advertising.



IN WITNESS WHEREOF, InvestingChannel and Client have each caused this Agreement
to be executed by their duly authorized representatives, effective as of the day
and year first written above.


INVESTINGCHANNEL, INC.:
 
InvestingChannel, Inc.
 
/s/ Nikesh Desai
Signature
 
President
Title
 
Nikesh Desai
Name
CLIENT:
 
Media Sentiment, Inc.
 
/s/ Marian Munz
Signature
 
President & CEO
Title
 
Marian Munz
Name

 
 
 

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS


I.     DEFINITIONS


1.1.
“Client Revenue Share” shall mean the Net Offer Revenue times the Net Offer
Revenue Percentage.



1.2.
“Client Website” shall mean the website(s) of Client specified on the Order
Form.



1.3.
“Development Fee” shall mean the amount specified on the Order Form.



1.4.
“Net Offer Revenue” shall mean the amount actually collected, net of refunds,
from each advertiser by InvestingChannel for each Opt-In Customer generated
pursuant to the Offer Placement or Offer Page of Client and accepted by an
advertiser.



1.5.
“Net Offer Revenue Percentage” shall mean the percentage for each Offer
Placement or Offer Page set forth on the Order Form and as may be modified from
time to time by the parties.



1.6.
“Offer Page” shall mean a customized webpage developed by InvestingChannel, and
approved by Client, branded to look substantially like the Client Website and
listing that number of offers set forth on the Order Form from various
advertisers, including without limitation, one or more offers by
InvestingChannel as set forth on the Order Form.



1.7.
“Offer Placement” shall mean offers from various advertisers served by the
InvestingChannel System using certain customized software developed by
InvestingChannel that is incorporated into the Client Website.



1.8.
“Opt-In Customer” shall mean a Registrant that chooses or “opts-in” to receive
one or more offers from one or more advertisers presented to a Registrant via
the Offer Page or Offer Placement.



1.9.
“InvestingChannel System” shall mean the technology platform used by
InvestingChannel to perform the Services, including without limitation, the
collection and validation of Registrant Data, storage of Registrant Data and the
transmission of Registrant Data to advertisers whose offers the Opt-In Customers
select.



1.10.
“Order Form” shall mean the first page of this Agreement.



1.11.
“Registrant” shall mean a person visiting, registering or revisiting who is
submitting or has submitted in the past, their information for any other reason
on the Client Website.



1.12.
“Registrant Data” shall mean the registration data, including without
limitation, Registrant full name, mailing address, email address, phone number,
IP address and other demographic data, in digital format delivered by a
Registrant to Client via the Client Website and then provided by Client to
InvestingChannel in the course of the provision of the Services.



1.13.
“Live Date” shall mean the date as set forth on the Order Form.



1.14.
“Services” shall mean those services described in Section 3 below and also
listed on the Order Form.



Capitalized terms not otherwise defined in these Terms and Conditions shall have
the same meaning ascribed to such terms in the Order Form.
 
 
2

--------------------------------------------------------------------------------

 


II.     CLIENT OBLIGATIONS


2.1.
Collection and Transmission of Registrant Data
Client shall collect and transmit via the Internet any Registrant Data to
InvestingChannel for further delivery of such Registrant Data to specified
advertisers as agreed to by the parties.



2.2.
On-going Assistance
Client shall provide reasonable on-going assistance to InvestingChannel with
regard to technical, administrative and service-oriented issues relating to the
Services.





2.3.
Client Hardware and Software
Client shall provide all computer hardware, software and telecommunications
systems necessary to connect the Client Website to the Internet.



2.4. 
Client Privacy Policy
Client shall at all times maintain a privacy policy that is reasonably
accessible and clearly and concisely informs a Registrant or potential
registrant about the collection, use and disclosure of his or her personal
information to InvestingChannel and/or advertisers upon the selection of an
advertiser’s offer(s).



2.5. 
Client Representations and Warranties
Client represents and warrants that (i) all Registrant Data is validly obtained
by Client and that Client has not generated any Registrant Data by fraudulent
means, including without limitation, the pre-population of click-throughs, fake
redirects, automated software or other means of generating fraudulent Registrant
Data and/or Opt-In Customers; (ii) all Registrant Data transmitted by Client to
InvestingChannel and further transmitted to selected advertisers complies with
Client’s privacy policy and that Client has rights to transfer the Registrant
Data to InvestingChannel; (iii) neither the Client Website nor any links to
websites on Client Website does or will at any time contain any pornographic,
racial, ethnic, software pirating or hacking, hate-mongering, or otherwise
objectionable content; and (iv) Client will not engage in any illegal
activity.  Any breach of the foregoing warranties shall be deemed a material
breach of this Agreement.

 
III.     SERVICES


3.1. 
Registrant Data Collection, Validation and Storage

A.
Any and all Registrant Data transmitted to InvestingChannel will be accessible
by InvestingChannel.

B.
InvestingChannel will provide the InvestingChannel System necessary to (i)
develop and present advertiser’s offer(s) via an Offer Page or Offer Placement,
(ii) collect and validate the Registrant Data from Client, including, without
limitation, personally identifiable information of each Registrant, if any, via
the Internet, (iii) store the Registrant Data in accordance with its then
current policies and procedures, (iv) transmit or deliver the Opt-In Customer’s
Registrant Data to the advertiser whose offer was selected by the Opt-In
Customer, for the term of this Agreement and any renewal thereof.  Client
acknowledges and agrees (a) that the primary function of the Services is to
facilitate the compilation, validation and delivery of the Registrant Data of
Opt-In Customers to various advertisers; and (b) that Client is solely
responsible for the content, quality, performance, and all other aspects of the
Registrant Data, including the compliance with all laws relating to the
transmission, maintenance, retention, transfer, or access to the Registrant
Data, including without limitation, laws related to data sovereignty and privacy
(including compliance with Client’s own privacy policy), and the equipment and
facilities used by Client in connection with the Registrant Data. 

C.
If applicable, InvestingChannel grants to Client a non-exclusive,
non-transferable limited license to the Offer Placement as specified on the
Order Form solely to serve various advertiser offers to Registrants.  If
applicable, InvestingChannel grants to Client a non-exclusive, non-transferable
license for the limited purpose of linking the Client Website to the
InvestingChannel System.

D.
InvestingChannel will validate certain Registrant Data in accordance with
InvestingChannel’s then current procedures.  If such Registrant Data cannot be
validated or such validated Registrant Data does not match the advertiser
criteria, InvestingChannel will not present an Offer Placement or Offer Page to
the Registrant and will delete the Registrant Data from the InvestingChannel
System in accordance with its then current policies and procedures.

E.  
In the event the Registrant Data is validated by InvestingChannel and the
Registrant Data matches one or more advertisers’ criteria, InvestingChannel will
present to the Registrant an Offer Placement or Offer Page.  The list of
advertiser offers will be selected by InvestingChannel and will be based upon
the matching of the validated Registrant Data with the criteria established by
each advertiser.  If the Registrant does not select any offer presented on the
Offer Page, InvestingChannel shall delete the applicable Registrant Data in
accordance with its then current policies and procedures.



 
3

--------------------------------------------------------------------------------

 
 
3.2.
Transmission of Registrant Data to Advertisers

 
A.
In the event the Registrant selects one or more of the offers presented on the
Offer Placement or Offer Page, InvestingChannel shall store such Registrant Data
on the InvestingChannel System.

 
B.
InvestingChannel may transmit the Registrant Data of such Opt-In Customer to the
advertiser(s) whose offer was selected by the Opt-In Customer.

 
C.
In addition to the transmission of the Registrant Data to the applicable
advertiser(s), InvestingChannel may send the Opt-In Customer an email confirming
the selections made by the Opt-In Customer from the Offer Page or Offer
Placement and information by which the Opt-In Customer may remove his or her
name as an Opt-In Customer and any other relevant information as determined by
InvestingChannel.  If the Opt-In Customer requests his or her name be removed as
an Opt-In Customer, InvestingChannel will provide such information to the
applicable advertiser(s).



3.3.
Offer Placement or Offer Page Development

 
On the terms and conditions set forth in this Agreement and on the Order Form,
InvestingChannel shall use commercially reasonable efforts to develop Client’s
Offer Placement or Offer Page so that it will look and feel substantially like
specifications set forth by the Client.  Client will also approve Offer Page
prior to implementation on the Client Website. During the term of this
Agreement, Client hereby grants InvestingChannel a limited license to use
Client’s intellectual property, including without limitation, Client’s
trademarks and copyrights, and the look and feel of the Client Website, solely
with respect to the development, storing and maintenance of Client’s Offer
Placement or Offer Page.  In addition, Client grants to InvestingChannel a
non-exclusive license to use Client’s trademarks in various advertising
materials, including, without limitation, press releases and the
InvestingChannel website located at www.investingchannel.com.



3.4.
Reporting

 
InvestingChannel will provide Client access to one or more online reports that
detail the advertiser impressions, the offers currently being offered via the
Offer Page, the number of leads per offer, net revenue and the status of the
Client’s account with InvestingChannel.



3.5.
Offer Placement Display

 
For those Registrants who are presented with third party, opt-in services on the
Client’s Site(s), InvestingChannel Offer Placements shall be the first set of
third party, opt-in offers presented to such Registrants.



3.6.
Advertisers
Except as otherwise provided in this Agreement, InvestingChannel and Client
agree that InvestingChannel shall have sole responsibility and authority for (a)
obtaining advertiser participation and for providing and updating Offer
Placements on the Offer Page, and (b) obtaining from advertisers all Offer
Placement information and other advertiser specific information for display on
the Offer Page. The Client has the right at any time to remove any advertisers
offer(s) from the list of offers that can be presented within their Offer
Placement or Offer Page.



3.7.
InvestingChannel Support
During the term of this Agreement and subject to the terms and conditions of
this Agreement, including payment, InvestingChannel will provide Client with
sales support for the InvestingChannel System during InvestingChannel’s normal
business hours at no additional charge.  Any technical support required by
Client will be directed to InvestingChannel’s technology provider.



 
4

--------------------------------------------------------------------------------

 
 
IV.      TERM AND TERMINATION


4.1.
Term

 
After the Live Date, this Agreement shall remain in full force and effect for
the Term specified on the Order Form, unless the Agreement is terminated sooner
by either party as provided herein.  This Agreement shall automatically renew
for additional one year periods at the end of said term at InvestingChannel’s
then applicable rates, unless either party delivers a written notice of
termination at least 90 days prior to the end of the applicable term.



4.2.
Termination
Either party may terminate the Agreement upon written notice if the other party:

 
A.
materially breaches its obligations hereunder and such breach remains uncured
for thirty (30) days following written notice to the breaching party;

 
B.
becomes insolvent or bankrupt, admits in writing its inability to pay its debts
as they mature, or makes an assignment for the benefit of creditors; or the
other party applies for or consents to the appointment of any receiver, trustee
or similar officer for it or for all or any substantial part of its property (or
such receiver, trustee or similar officer is appointed without its consent); or
the other party institutes any bankruptcy, insolvency, reorganization,
moratorium, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it under the laws of any jurisdiction, or any
such proceeding is instituted against the other party and is not dismissed
within ninety (90) days; or any judgment, writ, warrant or attachment or
execution of similar process is issued or levied against a substantial part of
the property of the other party and remains unsatisfied for ninety (90) days.

 
4.3.
Effect of Termination

 
Upon termination of this Agreement, the licenses granted herein will terminate
immediately and Client shall cease transmitting Registrant Data to the
InvestingChannel System.  Termination of this Agreement shall not limit either
party from pursuing any other remedies available to it, including injunctive
relief.



V.     WARRANTIES, REMEDIES, LIMITATION OF LIABILITY


5.1.
Indemnification

 
 
Client assumes the sole responsibility for its content and use of the
InvestingChannel System, including, without limitation, compliance with all
governmental requirements related to Client (including compliance with all
Federal Trade Commission rules, regulations and guidelines), Registrant Data and
its business.  Client shall indemnify, defend and hold harmless
InvestingChannel, its directors, officers, employees and agents, and defend
against any action brought against the same with respect to any and all losses,
claims, liabilities, causes of action, debt, damages and expenses of any nature,
including, without limitation, attorneys’ fees, arising out of Client’s use of
the InvestingChannel System, the content, quality, performance and all other
aspects of the Registrant Data, including the transmission, maintenance,
retention, transfer or access to the Registrant Data or the equipment and
facilities used by Client or Client’s other use of the Internet.



5.2.
Disclaimer of Warranty

A.
DISCLAIMER OF WARRANTY.  THE SERVICES ARE DISTRIBUTED ON AN "AS IS", "AS
AVAILABLE" BASIS WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF TITLE OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE. CLIENT
EXPRESSLY AGREES THAT USE OF THE SERVICES AND ANY OTHER SERVICES PROVIDED BY
INVESTINGCHANNEL ARE AT CLIENT’S SOLE RISK AND LIABILITY.  NEITHER
INVESTINGCHANNEL NOR ANY OF ITS UNDERLYING SERVICE PROVIDERS, LICENSORS,
EMPLOYEES, OR AGENTS WARRANT THAT THE SERVICES WILL BE UNINTERRUPTED, ERROR FREE
OR COMPLETELY SECURE; NOR DOES INVESTINGCHANNEL OR ANY OF ITS UNDERLYING SERVICE
PROVIDERS, LICENSORS, EMPLOYEES, OR AGENTS MAKE ANY WARRANTY AS TO THE RESULTS
TO BE OBTAINED FROM USE OF THE SERVICES AND ANY OTHER SERVICES PROVIDED BY
INVESTINGCHANNEL.

 
B.
Disclaimer of Actions Caused by and/or Under the Control of Third Parties.

 
INVESTINGCHANNEL DOES NOT AND CANNOT CONTROL THE FLOW OF DATA TO OR FROM
INVESTINGCHANNEL’S DATA CENTERS AND OTHER PORTIONS OF THE INTERNET.  SUCH FLOW
DEPENDS IN LARGE PART ON THE PERFORMANCE OF INTERNET SERVICES PROVIDED OR
CONTROLLED BY THIRD PARTIES.  AT TIMES, ACTIONS OR INACTIONS CAUSED BY THESE
THIRD PARTIES CAN PRODUCE SITUATIONS IN WHICH INVESTINGCHANNEL’S CLIENTS’
CONNECTIONS TO THE INTERNET (OR PORTIONS THEREOF) MAY BE IMPAIRED OR
DISRUPTED.  ALTHOUGH INVESTINGCHANNEL WILL USE COMMERCIALLY REASONABLE EFFORTS
TO TAKE ACTIONS IT DEEMS APPROPRIATE TO REMEDY AND AVOID SUCH EVENTS,
INVESTINGCHANNEL CANNOT GUARANTEE THAT THEY WILL NOT OCCUR.  ACCORDINGLY,
INVESTINGCHANNEL DISCLAIMS ANY AND ALL LIABILITY RESULTING FROM OR RELATED TO
SUCH EVENTS.



 
5

--------------------------------------------------------------------------------

 
 
5.2.
Limitation of Liability

 
EXCEPT FOR DAMAGES ARISING FROM BREACHES OF SECTIONS 2.5 OR 7.1, OR AMOUNTS
PAYABLE PURSUANT TO INDEMNIFICATION OBLIGATIONS UNDER SECTION 5.1, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY OR ANY OF ITS RESPECTIVE UNDERLYING SERVICE
PROVIDERS, LICENSORS, EMPLOYEES, OR AGENTS SHALL HAVE ANY LIABILITY FOR
INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL DAMAGES, LOST CLIENT DATA, LOST
CLIENT DATA, LOST REVENUE OR LOST PROFITS SUFFERED BY THE OTHER PARTY AS A
RESULT OF THE OPERATION OR MALFUNCTION OF THE SERVICES, REGARDLESS OF WHETHER OR
NOT SUCH PARTIES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT
FOR DAMAGES ARISING FROM BREACHES OF SECTION 2.5 OR 7.1, OR AMOUNTS PAYABLE
PURSUANT TO INDEMNIFICATION OBLIGATIONS UNDER SECTION 5.1,  THE MAXIMUM
AGGREGATE LIABILITY FOR DAMAGES HEREUNDER SHALL BE THE TOTAL AMOUNT PAID TO
CLIENT BY INVESTINGCHANNEL FOR THE PRECEDING SIX MONTHS UNDER THIS
AGREEMENT.  The provisions of this Article V allocate the risks under this
Agreement between InvestingChannel and Client.  InvestingChannel's pricing
reflects this allocation of risk and the limitation of liability specified
herein.



VI.      PAYMENT PROVISIONS


6.1.
Client Revenue Share

 
InvestingChannel shall pay to Client the sum of all Client Revenue Share for the
offers selected by Client.  All payments shall be made in U.S. Dollars by
InvestingChannel in accordance with the Payment Terms set forth on the Order
Form.



6.2.
Development Fee

 
Client shall pay to InvestingChannel the amount of the Development Fee, if any,
within ten days of the Live Date.



VI.      GENERAL TERMS
 
7.1.
Nondisclosure

         
 
By virtue of this Agreement, the parties may have access to information that is
confidential to one another ("Confidential Information").  Confidential
Information shall be limited to the Service and all information clearly marked
as confidential.  A party's Confidential Information shall not include
information which:  (a) is or becomes a part of the public domain through no act
or omission of the other party; or (b) was in the other party's lawful
possession prior to the disclosure and had not been obtained by the other party
either directly or indirectly from the disclosing party; or (c) is lawfully
disclosed to the other party by a third party without restriction on disclosure;
or (d) is independently developed by the other party as evidenced by its written
records. Non-identifiable information which is not Confidential Information of
Client may be used by InvestingChannel in its business, provided that such
non-identifiable information cannot be linked to Client.  The parties agree this
Section 7.1 shall survive any termination or expiration of this Agreement for a
period of five years, provided with respect to Confidential Information that
constitutes a trade secret under applicable law, including without limitation,
the Services, the parties obligations under this Section 7.1 shall survive for
the longer of five years or so long as such Confidential Information remains a
trade secret under applicable law.  The parties agree not to make each other's
Confidential Information available in any form to any third party or to use each
other's Confidential Information for any purpose other than, with respect to
Confidential Information received by InvestingChannel, to implement this
Agreement, and, with respect to Confidential Information received by Client, to
use the Services as provided herein.  Each party agrees to take all reasonable
steps to ensure that Confidential Information is not disclosed or distributed by
its employees or agents in violation of the provisions of this Agreement.



7.2.
Ownership

A.  
InvestingChannel owns all right, title and interest in its intellectual property
and the Services, including without limitation, any technology developed by or
on behalf of InvestingChannel. InvestingChannel has sufficient third party
technology license rights to provide the InvestingChannel System to Client for
the uses contemplated in this Agreement. Client owns all right, title and
interest in and to the Client Website and its intellectual property.  Each of
Client, InvestingChannel and advertiser shall have the right to use and transfer
the Registrant Data in accordance with the terms of this Agreement and any
applicable privacy policy.

B.  
InvestingChannel shall own any and all right, title, and interest in and to
(a) Registrant Data and behavior occurring on the Offer Page(s) collected by
InvestingChannel, including without limitation, analyses, compilations,
overlays, summaries, service performance evaluation, public reporting
requirements, marketing activities, abstracts, or other manipulations of such
data, and (b) all intellectual property rights (including without limitation
copyrights and patent rights) in each of the foregoing. Except for Client’s
rights under this Agreement, Client agrees that it has no rights or licenses in
or to any of the foregoing.

C.  
During the Term, Client may provide InvestingChannel with, grant
InvestingChannel access to and/or InvestingChannel may generate certain
Registrant Data for the purposes of optimizing and presenting co-registration
offers or as contemplated in this Agreement. Such Registrant Data shall be
deemed to be Confidential Information and InvestingChannel acknowledges that it
has no title or rights to the Registrant Data and all title and rights remain
exclusively vested in Client. InvestingChannel agrees that it will not use the
Registrant Data for its own purposes at any time and any use as contemplated by
this Agreement shall be in accordance with all applicable laws, including, but
not limited to, state and federal privacy laws.



 
6

--------------------------------------------------------------------------------

 
 
7.3.
Survival
Sections 1, 2.5, 5, 6 and 7 of these Terms and Conditions will survive the
termination of this Agreement.

 
7.4.
Governing Law; Jurisdiction
This Agreement shall be governed by the laws of the State of New York and shall
be deemed to be executed in the State of New York.  In any legal action relating
to this Agreement Client agrees (a) to the exercise of jurisdiction over it by a
state or federal court in New York, New York or the United States District Court
for the Eastern District of New York; and (b) that if Client brings the action,
it shall be instituted in one of the courts specified in subparagraph (a)
above.  InvestingChannel may institute legal action in any appropriate
jurisdiction.


7.5.
Notice
All notices, including notices of address change, required to be sent hereunder
shall be in writing delivered by registered or certified mail or by Federal
Express (or similar reputable express courier) to the first address listed in
the relevant Order Form (if to Client) or to the InvestingChannel address on the
Order Form (if to InvestingChannel).  Notices may be changed upon written notice
sent in accordance with this Section 7.4. Notices shall be effective upon
receipt.

 
7.6.
Severability
In the event any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement will remain in full
force and effect.

          
7.7.
Force Majeure
Except for obligations of confidentiality and payment hereunder, neither party
shall be in default by reason of any failure in performance of this Agreement if
such failure arises, direct or indirectly, out of causes reasonably beyond the
direct control or foreseeability of such party, including but not limited to,
default by subcontractors or suppliers, acts of God or of the public enemy, U.S.
or foreign governmental acts in either a sovereign or contractual capacity,
terrorist acts, labor, fire, flood, epidemic, restrictions, and/or strikes.

 
7.8.
Independent Contractor
The parties to this Agreement shall be independent contractors and nothing
herein shall be deemed or construed to create a partnership or joint venture
between them.  Except as expressly described herein, neither party shall have
any power whatsoever to obligate or bind the other party hereto in any manner.

 
7.9.
Entire Agreement
This Agreement constitutes the complete agreement between the parties with
respect to the subject matter hereof and supersedes all previous agreements or
representations, written or oral, with respect to the subject matter
herein.  This Agreement may not be modified or amended except in writing signed
by a duly authorized representative of each party hereto. The waiver by either
party of any default or breach of this Agreement shall not constitute a waiver
of any other or subsequent default or breach.

 